The judge
[BENEDICT, District Judge],
however, charged the jury that the question for them was, whether or not the spirits seized were in Burke’s possession before the 1st of September, 1866—if they were not in his possession then, and he had received them since, they must be condemned. If they were in his possession before the 1st of September, 1S66, then they could not be forfeited, unless the jury found it was the intention of Burke to defraud the government in regard to these particular spirits. His honor also charged the jury that if they found the names of the parties from whom spirits were purchased, as entered on Burke’s book, were sufficient to enable any one to know who they were, then they were to find whether the book was kept correctly; but if they decided the book was not kept correctly, then the spirits should be forfeited. The jury retired, and after a short absence returned into court with a verdict ordering the forfeiture of the spirits.